Order issued October   30, 2012




                                           In The
                               (!nitrt uf  n1at,
                       fiftI! Jitrirt uf ixu tt Jtllzu
                                    No. 05-1 0-00690-CV


     ARGO I)ATA RESO1JRCE CORPORATION AND MAX MARTIN, Appellants

                                             V.
  BALKRISHNA SHAGRITHAYA, INDIVIDUALLY AND DERIVAT! VELY IN THE
        NAN’IE OF ARGO DATA RESOURCE CORPORATION, Appellee


                                          ORDER


                         Before Justices Morris. Fillmore, and Myers

      Appel1ees September 13. 2012 Motion ibr En Bane Rehearing is DENIED.




                                                        [CE